Title: To James Madison from William Kirkpatrick, 8 October 1803
From: Kirkpatrick, William
To: Madison, James


					
						Sir
						Malaga 8 October 1803
					
					 I had last the Honor of writing to you on the 23 Sept of which the inclosed is a Copy, by the Brig Celia Capt Bowen bound to Alexandria.
					  About that Period Reports were Circulated in Town, that in the Suburbs, and Mole, some People had been Carried off by Malignant Fevers, but as the Mortality was inconsiderable, and I could not learn that any precautionary measures were adopted by our Board of Health, I did not give much Credit, to them.  However within these few days, I am assured many Continue to die, and Yesterday our Board of Health determined at a General meeting held, that the Crews of the Vessels in Port, should be all examined by Physicians appointed for that Purpose, and such as had sick, or any Person had died on board of, should be immediately ordered out into the Bay.  This disposition has been today put in Execution, and near Twenty Vessels of different nations, principally Danes, & Swedes have been hauled out.  The Physicians now agree a Contagion exists, of a malignant nature, resembling the Yellow Fever, and Black Vomit.  Several Families have retired to the Country, but Bills of Health have, at least till now, been given to Vessels on the departure, and it would appear the disorder has made very little progress in Town, being Confined Chiefly to the Suburbs, Shipping in the Mole, & Bay, and Hospital.
					 I have Considered it a duty incumbent on me, to inform you of these Circumstances, as I shall be mindful to do of any other novelty that occurs, worthy of your Attention.  I beg you may accept the assurances of Respect, and esteem with which I have the Honor to be, Sir Your most obed & he. Servt.
					
						Willm. Kirkpatrick
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
